


Achilles Acquisition LLC

PRIVATE & CONFIDENTIAL

October 3, 2007

William Collins

208 Birkhaven Drive

Cary, North Carolina 27511

Dear Bill:

Offer of Full-Time Employment with Achilles Acquisition, LLC (the “Company”)

We are pleased to put in writing an offer of a position with the Company setting
out the major terms of your employment subject to successful completion of the
executive search process including a physical examination.

1. Title and Job Description

Your position will be General Manager of the Company, a wholly-owned subsidiary
of Cyclacel Pharmaceuticals, Inc. (“Cyclacel”). You will report to the
undersigned. As a member of our executive team you will primarily be responsible
for leading the Company’s commercial efforts and in particular manage its sales
force, marketing programs, relationships with suppliers, payors, intermediaries,
end users and trade relations in accordance with regulatory and pharmaceutical
industry standards. You will be expected to play a lead role in working with the
Chief Executive Officer and the Chief Operating Officer of Cyclacel and as
required with other members of the management team to establish, refine and
implement the Company’s marketed drug portfolio strategy in light of the
requirements and resources available to the business.

2. Employment Details

The effective date (“Effective Date”) of your employment with the Company will
commence on October 5, 2007. Your primary place of business will be the
Company’s premises in Berkeley Heights, New Jersey. As a condition of your
employment you agree to relocate no later than three months from the Effective
Date to a home within a radius of 25 miles from the Company’s offices. You will
have access to the Cyclacel’s relocation policy. In carrying out your
responsibilities you will be expected to travel extensively within the US and
abroad.

3. Compensation

Your base salary will initially be $22,917 per month or the annual equivalent of
$275,000 payable monthly in arrears or on such other period basis as determined
by the Company, in accordance with its then current payroll procedures. You will
be employed on an at will basis which means that either you or the Company may
terminate your employment at any time and for any reason or no reason. In
addition, in accordance with the Company’s compensation

200 Connell Drive, #1600, Berkeley Heights, New Jersey, 07922, USA Tel -1 (908)
317 7330 Fax -1 (866) 271 8466

 

--------------------------------------------------------------------------------






2

 

practices, you will receive, generally annually, a salary review which will be
based on your individual, Company and Cyclacel overall performance and such
other factors as may be determined by Cyclacel’s Board of Directors (“Board”).
In accordance with our policy, for employees starting work on or before August
1, any salary revisions prorated for the actual time of service will occur on
January 1 of the following year. For all other employees, any prorated revisions
will occur on the second January 1 from the date of employment.

4. Bonus

You will be eligible for a discretionary bonus based on a fixed percentage of
base salary for your position. Bonuses are subject to approval by the
Compensation Committee of the Board of Cyclacel. Bonus payments may be made to
eligible and active employees at the end of the first quarter of each year.
Bonus payments are contingent on the Company, Cyclacel and you meeting overall
goals established at the beginning of each calendar year. In the event of
Company performance below or above target, your actual bonus payment may vary.
Your individual bonus payment will also vary based on your individual
performance. The target for your position will be 35% of your annual base salary
prorated based on service during the year. I will work with you to establish
your individual goals for 2008 in consultation with other senior executives
within approximately three months from the Effective Date.

5. Benefits

Company shall provide such benefits and agreements commensurate with those
offered to other executive employees of the Company when so awarded. As such,
you and your qualified dependents will be eligible for the Company’s standard
medical, dental, disability and other benefit plans, including a medical
expenses insurance plan to cover you and your qualified dependents for eligible
medical expenses. You will be provided with business travel insurance. Benefits
under any insurance policy are subject to the rules and terms of any applicable
insurance policy and are conditional on complying with and satisfying any
applicable requirements of the insurer. Copies of these rules and policies and
particulars of the requirements and the terms of the plans and policies will be
provided to you by Human Resources upon request.

You agree to undertake, ideally before the Effective Date and in no case later
than the first three months of your employment, at the Company’s discretion a
medical examination made by a physician chosen by the Company or its insurance
carriers. You also agree to provide this physician with all appropriate medical
records in confidence.

You will be eligible to participate in the Company’s retirement account plans,
such as the Company’s Retirement Savings 401(k) Plan, as may be in place from
time to time. The Company’s standard vacation policy provides for vacation
accrual at the rate of 1.66 days per month of full-time employment. Standard
paid holidays will be observed.

The Company reserves the right to modify or withdraw its employee benefit
programs at any time.

6. Equity Compensation

Cyclacel wishes to encourage its employees to share in the Company’s and
Cyclacel’s future through stock ownership and has established stock option plans
for the benefit of all employees.

 

 

--------------------------------------------------------------------------------






3

 

Such awards are subject to your individual as well as the Company’s and
Cyclacel’s performance and such other factors as may be determined by the Board
at its discretion generally at the beginning of a new fiscal year.

Subject to the approval of the Board and the conditions of Cyclacel’s applicable
stock option plans you will initially be offered a stock option package as
follows:

(a) You will be granted, as of the Effective Date, stock options under our 2006
Stock Option and Award Plan (the “Stock Plan”) exercisable for 35,000 shares of
Cyclacel’s common stock. All options will vest as to one quarter (1/4) of the
shares on the first anniversary of the Effective Date and as to one forty-eighth
(1/48) of the total number shares monthly thereafter until all shares are vested
(i.e. 100% vesting after the fourth anniversary of the Effective Date), provided
that you remain employed in good standing by the Company.

(b) In addition to the options in (a) above, you will be granted options
exercisable for 10,000 shares of Cyclacel’s common stock, under the Stock Plan,
six months from the Effective Date. These options will vest as to one quarter
(1/4) of the shares eighteen months from the Effective Date and as to one
forty-eighth (1/48) of the total number shares monthly thereafter until all
shares are vested (i.e. 100% vesting after the fifth anniversary of the
Effective Date), provided that you remain employed in good standing by the
Company.

A complete description of the terms and conditions of the stock options above
are contained in the Stock Plan or will be contained in your stock option grant
forms. In the event of any inconsistency between this letter agreement and the
terms of such stock option grant forms, the terms of this letter agreement shall
prevail. The exercise price of all stock options above will be equal to the fair
market value of Cyclacel’s common stock on the date of each grant. By signing
this letter you acknowledge that all stock options granted to you are subject to
restrictions applicable to your position within the Company and Cyclacel as
stipulated by US and other applicable laws, Cyclacel’s policies and procedures
and the rules of Cyclacel’s stock option plans as may be adopted from time to
time.

7. Employment Eligibility Verification

Please note that all persons employed in the United States are required to
complete an Employment Eligibility Verification Form on the first day of
employment and submit an original document or documents that establish identity
and employment eligibility within three business days of employment. For your
convenience, we are enclosing Form I-9 for your review. You will need to
complete Section 1 and present original document(s) of your choice as listed on
the reverse side of the form once you begin work. PLEASE NOTE: THE I-9 FORM AND
VALID IDENTIFICATION ARE LEGAL REQUIREMENTS AND MUST BE SUBMITTED WITHIN 3 DAYS
OF YOUR START DATE. IF YOU DO NOT SUBMIT THE REQUIRED DOCUMENTATION WITHIN THE
THREE DAY TIME FRAME, BY LAW WE CANNOT ALLOW YOU TO CONTINUE TO WORK.

8. Conflicts of Interest, Confidentiality and Intellectual Property

The Company’s and Cyclacel’s key assets include its intellectual property both
existing and future, confidential information, trade secrets and goodwill with
customers, vendors and others.

 

 

--------------------------------------------------------------------------------






4

 

Accordingly the attached memorandum sets out our agreement in this regard as an
appendix to this letter and must be signed as a condition of employment. Please
sign this appendix as well as confirmation that you have been informed and
understand the position regarding these issues and your acceptance of its
provisions.

If the foregoing represents an acceptable basis of employment for you, we would
be grateful if you would sign and return to the undersigned the enclosed copy of
this letter. This offer will be considered null and void if a signed copy is not
received within ten calendar days of the date of this letter.

Bill, we are excited about the prospect of you joining the Company’s executive
team and look forward to your response.

 

Yours sincerely

 

 

 


/s/ Spiro Rombotis

 

 



Spiro Rombotis

 

 

 

President & Chief Executive Officer

 

 

 

ACCEPTED AND AGREED TO

THIS 3rd DAY OF OCTOBER 2007.

 

 

 

 

By: 


/s/ William Collins

 

 

 

 

William Collins

 

 

 

 

 

 

 

 

cc:

GC

 

 

 

 

PMcB

 

 

 

 

PK

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------